     Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 1 of 14 PageID# 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

KAILA HECTOR,                                       )
on behalf of herself an all others                  )
similarly situated,                                 )
                                                    )
        Plaintiff,                                  )       Civil Action No: 3:19-cv-790
                                                    )
                                                    )
v.                                                  )
                                                    )
TRANS UNION RENTAL SCREENING                        )
SOLUTIONS, INC.,                                    )
                                                    )
        Defendant.                                  )


                                     CLASS ACTION COMPLAINT


        Plaintiff KAILA HECTOR, on behalf of herself and all others similarly situated, brings the

following Class Action Complaint and states as follows:

                               PRELIMINARY STATEMENT

        1.      This is a consumer class action for damages, costs and attorneys’ fees brought

against Defendant TRANSUNION RENTAL SCREENING SOLUTIONS, INC. (“Defendant” or

“TURSS”), based upon the Defendant’s widespread violations of the Fair Credit Reporting Act,

15 U.S.C. §§ 1681–1681x (“FCRA”).

        2.      Defendant is a consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis. It sells consumer reports generated from its database and

furnishes these consumer reports to landlords who use the reports to make decisions regarding

whether to rent to certain consumers.
   Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 2 of 14 PageID# 2



       3.      Despite the public availability of court records that conclusively demonstrate that

eviction cases have been dismissed, withdrawn, vacated, or which resulted in judgments for

tenants, Defendant routinely fails to obtain up-to-date information pertaining to the disposition of

those cases and publishes harmful, inaccurate “tenant screening” reports about consumers like

Plaintiff to potential landlords. Additionally, Defendant fails to report accurate information by

reporting a single eviction as multiple evictions, and otherwise misreporting information related

to eviction cases.

                                 JURISDICTION and VENUE

       4.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

       5.      Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this District.

Important witnesses and records necessary for the prosecution of this case are based in Richmond,

Virginia, including the Executive Secretary as well as employees of the Office of the Executive

Secretary.

                                            PARTIES

       6.      Plaintiff Kaila Hector (“Ms. Hector”) is an adult individual who previously resided

in Hampton, Virginia and a “consumer” as defined by FCRA section 1681a(c).

       7.      Defendant TransUnion Rental Screening Solutions, Inc. (“TURSS”) is a “consumer

reporting agency” (“CRA”) as defined by FCRA section 1681a(f) and regularly does business in

this District. Defendant is a Delaware corporation doing business throughout the United States,

including in the State of Virginia, and has a principal place of business located at 5889 South

Greenwood Plaza Boulevard, Suite 201, Greenwood Village, Colorado, 80111.




                                                 2
    Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 3 of 14 PageID# 3



                                  FACTUAL ALLEGATIONS

                 As to Defendant’s Reporting of Eviction Litigation Information

       8.      For many years, TURSS has purchased information pertaining to residential

eviction litigation (“eviction information”) from one or more private vendors instead of retrieving

the actual underlying court records themselves—or even more manageable digital

representations—for the purpose of creating and selling consumer reports to third-party landlords

and rental property managers.

       9.      The eviction information TURSS purchases is merely a summary prepared by its

vendors that does not include all the information or the most up-to-date information available at

the courthouses or government offices where the records themselves are housed in conjunction

with the day-to-day functioning of those entities.

       10.     Purchasing distilled, incomplete public records information was the impetus for

regulatory investigations of TransUnion, Experian Information Solutions, Inc., and Equifax

Information Services, LLC (the “national CRAs”), and dozens of FCRA class action lawsuits

throughout the United States, including in this District.1

       11.     For example, in 2015, the Consumer Financial Protection Bureau (“CFPB”) noted

that the CRAs did not adequately oversee their public records vendors:

       Examiners found that the oversight of public records providers by one or more
       CRAs was weak and required corrective action. For example, one or more CRAs
       had never conducted a formal audit of their public records providers. In addition,
       one or more CRAs did not have defined processes to verify the accuracy of public
       record information provided by their public records providers. In light of such



1
       See, e.g., Soutter v. Equifax Info. Serv’s, LLC, Case No. 3:10-cv-107 (E.D. Va.); Clark v.
Experian Info. Sol’s., Inc., Case No. 3:16-cv-32 (E.D. Va.); Anderson v. TransUnion, LLC, Case
No. 3:16-cv-558 (E.D. Va.); Clark v. TransUnion, LLC, Case No. 3:15-cv-00391 (E.D. Va.);
Thomas v. Equifax Info. Serv’s, LLC, No. 3:18-cv-684 (E.D. Va.).


                                                  3
    Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 4 of 14 PageID# 4



       weaknesses, Supervision directed one or more CRAs to establish and implement
       suitable and effective oversight of public records providers.2

       12.     Further, the CFPB expressed concern about the accuracy of public records

information that the CRAs imported into their consumer databases:

       Examiners reviewed quality control processes with respect to the accuracy of
       consumer reports produced by one or more CRAs and found that, with certain
       exceptions, there were no quality control policies and procedures to test compiled
       consumer reports for accuracy. While processes existed to analyze and improve the
       quality of incoming data, there was no post-compilation report review or sampling
       to test the accuracy of consumer reports. In light of these weaknesses, Supervision
       directed one or more CRAs to develop a plan with implementation timelines to
       establish quality controls that regularly assess the accuracy and integrity of the
       consumer reports and consumer file disclosures produced.3

       13.     Other regulators, including the New York Attorney General, initiated investigations

of the national CRAs, in part due to similar problems with the accuracy and currency of public

record information in credit reports.

       14.     The national CRAs ultimately entered into an agreement4 with the New York

Attorney General that they took to calling the “National Consumer Assistance Plan” (“NCAP”).

       15.     As of July 1, 2017, pursuant to the requirements of the settlement and the NCAP,

the national CRAs ceased including in credit reports civil judgment information that did not meet




2
         CFPB, Supervisory Highlights, 2.1.1 (Summer 2015), available at
http://files.consumerfinance.gov/f/201506_cfpb_supervisory-highlights.pdf (last viewed July 9,
2018).
3
         Id. at 2.1.2.
4
         Settlement Agreement, In the Matter of the Investigation by Eric T. Schneiderman,
Attorney General of the State of New York, of Experian Information Solutions, Inc.; Equifax
Information Services, LLC; and TransUnion, LLC,
http://www.ag.ny.gov/pdfs/CRA%20Agreement%20Fully%20Executed%203.8.15.pdf (last
viewed July 9, 2018).


                                                4
    Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 5 of 14 PageID# 5



certain minimum standards. In practice, this meant that civil judgments disappeared entirely from

consumer reports prepared by the national CRAs.5

       16.     At all times relevant to these allegations, TURSS was aware of the CFPB’s and

state attorneys’ general investigations into the national CRA’s public records practices, the NCAP,

the various public records class actions pending throughout the United States, and its own

obligations under the FCRA.

       17.     TURSS knows that its public records vendors make mistakes in the condensed,

summary eviction information that it purchases for credit reporting purposes.

       18.     TURSS knows that the condensed, summary eviction information it purchases for

credit reporting purposes routinely does not include the most up-to-date status of the actual cases.

       19.     Nevertheless, fully aware of the problems associated with the incomplete and

inaccurate information purchased from vendors of such information, TURSS continues to report

eviction information to potential landlords via its SmartMove tenant screening product.

       20.     TURRS markets its SmartMove product to landlords by noting that it can provide

“Credit reports, criminal background checks, income estimate, and eviction records.” It purports

to offer “Superior accuracy using advanced matching technology on all tenant screening reports.”6




5
        See CFPB, Quarterly Consumer Credit Trends Report, 2-3 (February 2018)
https://www.consumerfinance.gov/documents/6270/cfpb_consumer-credit-trends_public-
records_022018.pdf (last viewed July 9, 2018).
6
        TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., Tenant Screening | TransUnion
SmartMove | Tenant Background Check, https://www.mysmartmove.com (last visited July 9,
2018).


                                                 5
    Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 6 of 14 PageID# 6



       21.     On its website, TURSS asks potential landlords if there is “. . . anything more

painful than evicting a tenant?”7 and promises that the “Eviction Report” portion of the SmartMove

product will help them “predict future behavior by knowing your tenant’s past history.”8

       22.     According to TURSS, the Eviction Report “include court records on every file” and

information on the Eviction Report comes “from a variety of sources including public court

records, and are enhanced with data reported directly to TransUnion.”9

       23.     The TURSS Eviction Reports includes: “Tenant judgment for possession and

money[;] Unlawful detainers[;] Tenant judgments for rent[;] Failure to pay rent[; and] Writs and

warrants of eviction[.]”10

       24.     By its own admissions, TURSS is engaged in the business of assembling,

evaluating, and disbursing eviction information concerning consumers for the purpose of

furnishing consumer reports to landlords and rental property managers.

       25.     The data and reports TURSS sells are used and expected to be used for multiple

purposes governed by 15 U.S.C. § 1681b and the eviction information included in each report

bears on the credit history, credit worthiness, reputation, personal characteristics, and mode of

living of each respective consumer.

       26.     Thus, the SmartMove reports that TURSS sells about thousands of consumers each

year meet the definition of “consumer report” in FCRA section 1681a(d).




7
       TRANSUNION RESIDENT SCREENING SOLUTIONS, INC., Eviction Check | Tenant Eviction
Search | TransUnion SmartMove, https://www.mysmartmove.com/SmartMove/eviction-
check.page (last visited July 9, 2018).
8
       Id.
9
       Id.
10
       Id.


                                                6
     Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 7 of 14 PageID# 7



         27.    TURSS is regulated by the FCRA and admits as much on its website.11

         28.    TURSS routinely fails to report accurate information about eviction litigation,

including the most up-to-date status of those cases because it fails to follow reasonable procedures

to assure the maximum possible accuracy of the eviction information it sells about consumers. See

15 U.S.C. § 1681e(b).

         29.    TURSS’ practices and procedures regarding the reporting of eviction information,

specifically its failure to report the most up-to-date status of eviction cases cause widespread harm

to consumers.

                                       Plaintiff’s Experience

         30.    On or about November 2017, Plaintiff Hector identified a house which she wanted

lease.

         31.    Plaintiff Hector contacted the owner, who indicated the house rented for

approximately $1,300.00 per month.

         32.    Plaintiff Hector completed an application and paid an application fee of $100.00.

Plaintiff Hector also paid $50.00 in additional fees.

         33.    As a part of her application, the owner of the house Plaintiff Hector sought to rent

obtained a SmartMove report about her. Plaintiff was required to pay for the cost of this report,

approximately $50.00. TURSS created and sold the owner a SmartMove report about Plaintiff

Hector that same day for a fee.

         34.    Upon meeting with the owner of the house, Plaintiff Hector told the owner about

her previous eviction in Virginia as well as the fact that she had paid any obligation associated



11
       Id. (noting that TURSS has “One of the largest evictions databases subject to the FCRA
with 25+ million eviction records, covering all 50 states plus Washington D.C.”).


                                                 7
     Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 8 of 14 PageID# 8



with the eviction. The owner told Plaintiff Hector she wanted Plaintiff Hector to be her tenant and

would be willing to give her the keys early. The owner advised Plaintiff Hector that the house was

hers to rent, once the TURSS report came back consistent with their conversation.

        35.     TURSS provides tenant screening reports, which are consumer reports also known

as background checks, on prospective tenants used to determine whether a prospective tenant was

eligible to rent an apartment unit.

        36.     The TURSS report was inaccurate and incorrectly double reported the same

judgment with Plaintiff Hector under the heading “Eviction records.”

        37.     The two TURSS “eviction records” stated, in relevant part, as follows:

              Name                          HECTOR, KAILA S
              Address12                     XXXX Goldsboro Dr #2
                                            Hampton VA 23605
              County                        Hampton District Court
              Record ID                     MP45064565
              File Number                   650GV1001921000
              Action Date                   1/11/2011
              Case Type                     Civil Judgment
              Plaintiff                     Cambridge Apartments LC
              Judgment Amount               $879



              Name                          HECTOR, KAILA S
              Address                       XXXX Goldsboro Dr #2
                                            Hampton VA 23605
              County                        Hampton District Court
              Record ID                     MP93521309
              File Number                   650GV1001921000


12
  The full address was included in Plaintiff Hector’s TURSS report, but has been redacted for
purposes of this publicly-filed Complaint.

                                                8
   Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 9 of 14 PageID# 9



             Action Date                     6/6/2013
             Case Type                       Civil Judgment
             Plaintiff                       Cambridge Apartments LC
             Judgment Amount                 $879



       38.     This information was inaccurate because the information was reported as if Plaintiff

Hector had two evictions that were unpaid two years apart in the amount of $879 each.

       39.     In fact, the two reported evictions were actually one case.

       40.     Further, publicly available records clearly show that only one case was initiated

against Plaintiff Hector. The case was initiated on December 16, 2010. A default judgment was

entered on January 11, 2011, and the date satisfaction filed was June 6, 2013. No second case was

ever brought against Plaintiff Hector.

       41.     As a result of TURSS reporting two eviction judgments that were unpaid, and

contrary to what Plaintiff Hector represented to the owner, the owner denied Plaintiff Hector’s

application. The owner told Plaintiff Hector that the existence of two judgments, as opposed to

only one, was the reason she was denied.

       42.     As a result of the inaccurate information, Plaintiff Hector was required to rent a

different less desirable apartment located in the High Ridge Landing Complex located in Boynton

Beach, Florida at a monthly rate of $1,700.00, approximately $300 higher per month than the

house she wanted to lease. She lost the application fees paid to the owner, and she had to live with

her mother for approximately one month while she sought new housing.




                                                 9
     Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 10 of 14 PageID# 10



                              Facts Regarding Defendant’s Willfulness

         43. If Defendant had reasonable procedures to ensure maximum possible accuracy, it

would not have reported multiple evictions for Plaintiff Hector, which were inconsistent with

publicly available records.

         44. Defendant did not consult the readily available online court records before reporting

the eviction records. If it had, it would have avoided its error.

         45. Instead, Defendant chose to rely on stale data, which was not up-to-date. Defendant

likely did this because it was cheaper for Defendant to purchase in bulk and static form than to re-

check the court data at or near the time of the report.

         46. In addition to the conduct set forth above, Defendant’s willful conduct is further

reflected by, inter alia, the following:

                    a. The FCRA was enacted in 1970; Defendant has had 49 years to become

                       compliant;

                    b. Defendant and its parent company have been repeatedly sued for

                       misreporting public record information.13

                    c. Defendant is a corporation with access to legal advice through its own

                       general counsel’s office and outside litigation counsel. Yet, there is no

                       contemporaneous evidence that it determined that its conduct was lawful;

                    d. Defendant knew or had reason to know that its conduct was inconsistent

                       with FTC guidance, case law, and the plain language of the FCRA;




13
   Anderson v. Trans Union LLC, No. 3:16-cv-588 (E.D. Va.); Clark v Trans Union LLC, No.
3:15-cv-391 (E.D. Va.); Walsh v. Trans Union, LLC, No. 6:18-cv-00166, (M.D. Fla.).

                                                 10
 Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 11 of 14 PageID# 11



                   e. Defendant voluntarily ran a risk of violating the law substantially greater

                      than the risk associated with a reading that was merely careless;

                   f. If Defendant had consulted the publicly available online court records, it

                      would have easily discovered that the information it was reporting about

                      Plaintiff was inaccurate. However, Defendant failed to do so;

                   g. Defendant’s violations of the FCRA were repeated and systematic.

       47. At all times relevant hereto, Defendant’s conduct was willful and carried out in

knowing or reckless disregard for consumers’ rights under the FCRA. Defendant’s conduct was

intentionally accomplished through its intended procedures; these procedures have continued

despite the fact that other consumer reporting agencies have been subject to court decisions and

consumer complaints critical of similar conduct; and Defendant will continue to engage in this

conduct because it believes there is greater economic value in selling over-inclusive consumer

reports than in producing accurate reports.

                              CLASS ACTION ALLEGATIONS

       48.     Plaintiff Hector brings this action on behalf of the Failure to Update Class for

Defendant’s violations of FCRA section 1681e(b), defined as:

       Within the period beginning five (5) years prior to the filing of this Complaint and
       continuing through the date of judgment, all natural persons with an address in the
       United States and its Territories who were subjects of tenant screening reports
       created by Defendant that contained information pertaining to an unlawful detainer
       action filed in the Commonwealth of Virginia, but which failed to state that the
       judgment had been vacated, satisfied, or otherwise withdrawn.

       49.     Plaintiff Hector also brings this action on behalf of the Multiple Record Class for

Defendant’s violations of the FCRA section 1681e(b), defined as:

       Within the period beginning five (5) years prior to the filing of this Complaint and
       continuing through the date of judgment, all natural persons with an address in the
       United States and its Territories who were subjects of tenant screening reports
       created by Defendant that contained information pertaining to an unlawful detainer


                                               11
 Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 12 of 14 PageID# 12



       or other eviction action where two distinct Record IDs are reported with the same
       File Number.

       50.     The members of the Classes are so numerous that joinder of all members is

impracticable. Although the precise number of Class members is known only to Defendant,

Plaintiff avers upon information and belief that the members of the Classes number in the

thousands.

       51.     There are questions of law and fact common to the Classes that predominate over

any questions affecting only individual Class members. The principal questions concern whether

the Defendant willfully and/or negligently violated the FCRA by failing to follow reasonable

procedures to assure the maximum possible accuracy of the information contained in consumers’

files with respect to two types of situations: eviction cases that had a judgment that had been

vacated, satisfied or otherwise withdrawn at least 30 days prior to the date Defendant prepared the

report and/or reported one case as multiple cases.

       52.     Plaintiff’s claims are typical of the claims of the members of the Classes, which all

arise from the same operative facts and are based on the same legal theories.

       53.     Plaintiff will fairly and adequately protect the interests of the members of the

Classes. Plaintiff is committed to vigorously litigating this matter and has secured counsel very

experienced in handling consumer class actions. Neither Plaintiff nor her counsel have any

interests which might cause them not to vigorously pursue this claim.

       54.     This action should be maintained as a class action because the prosecution of

separate actions by individual members of the Classes would create a risk of inconsistent or

varying adjudications with respect to individual members which would establish incompatible

standards of conduct for the parties opposing the Classes, as well as a risk of adjudications with

respect to individual members which would as a practical matter be dispositive of the interests of



                                                12
  Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 13 of 14 PageID# 13



other members not parties to the adjudications or substantially impair or impede their ability to

protect their interests.

        55.     Whether Defendant violated the FCRA can be determined by examination of

Defendant’s policies and conduct and a ministerial inspection of Defendant’s business records and

publicly available eviction litigation records.

        56.     A class action is a superior method for the fair and efficient adjudication of this

controversy. Management of the Classes’ claims is likely to present significantly fewer difficulties

than those presented in many individual claims. The identities of the members of the Classes may

be derived from Defendant’s records.

                                      CLAIMS for RELIEF

                           COUNT I – VIOLATION of FCRA § 1681e(b)

        57.     Plaintiff incorporate the foregoing paragraphs as though set forth at length herein.

        58.     Pursuant to sections 1681n and 1681o of the FCRA, TURSS is liable to Plaintiff

and the members of the Classes for negligently and willfully failing to follow reasonable

procedures to assure maximum possible accuracy of consumer reports it prepared and sold about

Plaintiff and other members of the Classes, in violation of 15 U.S.C. § 1681e(b). Specifically,

TURSS failed to follow reasonable procedures to assure maximum accuracy of consumers reports

when it prepared reports containing information pertaining to either: 1) eviction judgments that

had been vacated, satisfied or otherwise withdrawn at least 30 days prior to the date Defendant

prepared the report or 2) eviction records that were double reported.

        WHEREFORE, Plaintiff respectfully prays that this Honorable Court enter an order

granting the following relief:




                                                  13
Case 3:19-cv-00790-MHL Document 1 Filed 10/25/19 Page 14 of 14 PageID# 14



           A.      Certifying the proposed Classes under Rule 23 of the Federal Rules of Civil

    Procedure and appointing Plaintiff and her counsel to represent the Classes;

           B.      Entering judgment for Plaintiff and the members of the Classes against

    Defendant for statutory, actual, and punitive damages for violation of 15 U.S.C. §1681e(b)

    pursuant to 15 U.S.C. §§ 1681n and 1681o;

           C.      Awarding costs and reasonable attorney’s fees pursuant to 15 U.S.C.

    §§ 1681n and 1681o; and

           D.      Granting such other and further relief as may be just and proper.

    PLAINTIFF DEMANDS A TRIAL BY JURY.

                                               Respectfully submitted,

                                               KAILA HECTOR, on behalf of herself and
                                               all others similarly situated.


                                         By:      Leonard A. Bennett
                                                  Leonard A. Bennett, VSB No. 37523
                                                  Elizabeth W. Hanes, VSB No. 75574
                                                  Craig Marchiando, VSB No. 89736
                                                  CONSUMER LITIGATION ASSOCIATES, P.C.
                                                  763 J. Clyde Morris Blvd., Suite 1-A
                                                  Newport News, VA 23601
                                                  Tel: (757) 930-3660
                                                  Fax: (757) 930-3662
                                                  Email: lenbennett@clalegal.com
                                                  Email: elizabeth@clalegal.com
                                                  Email: craig@clalegal.com

                                                  Attorneys for Plaintiff and the Classes




                                            14
